Citation Nr: 1314512	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  08-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial compensable rating for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran had active service from July 1974 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for hypertension and assigned a noncompensable (0 percent) rating, effective from April 14, 2006.  

The Board remanded the case for further development in September 2011.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Virtual VA paperless claims processing system contains March 2013 VA examination results that appear to have been conducted for the purpose of evaluating the Veteran's service-connected left ventricular hypertrophy (cardiomegaly) associated with hypertension.  Those results include blood pressure readings that were taken subsequent to the most recent supplemental statement of the case issued in August 2012.  Thus, the RO/AMC has not yet reviewed this evidence in connection with the claim for a higher initial evaluation for hypertension.  The Veteran has not waived initial consideration of the newly received evidence by the agency of original jurisdiction (AOJ).  Thus, the claim must be remanded to the RO/AMC for issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (supplemental statement of the case), 20.1304 (re: submission of additional evidence following certification of an appeal to the Board).


Moreover, in correspondence dated in June 2012, the Veteran contended that he had been denied due process in this appeal and that a December 2011 VA examination was inadequate for rating purposes.  In particular, he asserted that no one actually took his blood pressure during that examination.  As such, he requested an additional VA examination.  Likewise, in an April 2013 post-remand brief to the Board, the Veteran's representative contended that the December 2011 VA examination was inadequate and requested either a grant of the benefit sought on appeal or a remand for a new VA examination.  

The Board also notes that additional private treatment records dated in March 2012 document a blood pressure reading of 160/86, which suggests that the disability could have worsened since the Veteran's last VA examination. See 38 C.F.R. § 4.104, Diagnostic Code 7101 (rating criteria include: 10 percent rating warranted if systolic pressure predominantly greater than 160).

In light of the assertions made by the Veteran and his representative and the newly additional private medical evidence, the Board finds that the Veteran should be afforded another examination to ascertain the current severity of his hypertension.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

On remand, the RO/AMC should seek to obtain any potentially relevant medical evidence that has not been previously secured.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for any outstanding VA medical records dated from March 2011 to the present and private medical records dated from March 2012 to the present.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Once all available relevant medical records have been received, the RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of ascertaining the current severity of his service-connected hypertension.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include blood pressure readings.  

The examiner is requested to review all pertinent records associated with the claims file, including a blood pressure reading of 160/86 in a March 2012 echocardiogram report.

The examiner should indicate whether the Veteran's systolic blood pressure is predominantly 160 or higher or 200 or higher.  He or she should also state whether the Veteran's diastolic blood pressure is predominantly 100 or higher or 110 or higher.

The examiner should further indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of all additional evidence received since the last supplemental statement of the case.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



